306 S.W.3d 710 (2010)
Jeremy GLADDEN, Respondent,
v.
Barbra GLADDEN, Appellant.
No. WD 71265.
Missouri Court of Appeals, Western District.
April 6, 2010.
William P. Nacy and Curtis G. Hanrahan, Jefferson. City, MO, for Appellant.
Stephen J. Stark, Jefferson City, MO, for Respondent.
Before Division III: JAMES EDWARD WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
Barbra Gladden appeals the Circuit Court of Cole County's judgment dissolving her marriage to Jeremy Gladden and ordering Jeremy Gladden to pay child support in the amount of $704. On appeal, Barbra Gladden raises two points. We affirm in this per curiam order. Rule 84.16(b).